                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                                1:15-cr-64-MOC-WCM-1

 UNITED STATES OF AMERICA,                       )
                                                 )
                                                 )
                                                 )
 Vs.                                             )                        ORDER
                                                 )
 BRADFORD ALLEN,                                 )
                                                 )
                  Defendant.                     )



        THIS MATTER is before the Court on Defendant’s Motion Requesting a Judicial

Recommendation Concerning Length of RRC/Halfway House Placement (Doc. No. 76). On

March 30, 2016, Defendant pleaded guilty in this Court to one count of being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). (Doc. No. 23). Thereafter, this

Court sentenced Defendant to 77 months of imprisonment and a two-year term of supervised

released. (Doc. No. 57). Defendant’s release date is March 26, 2021.

        The Second Chance Act of 2007 provides that the “Bureau of Prisons shall designate the

place of the prisoner’s imprisonment” and “may designate any penal or correctional facility that

meets minimum standards of health and habitability established by the Bureau.” 18 U.S.C. §

3621(b). In choosing a facility, the Bureau may consider “any statement by the court that imposed

the sentence (A) concerning the purposes for which the sentence of imprisonment was determined

to be warranted; or (B) recommending a type of penal or correctional facility as appropriate.” Id.

Several courts, including this one, have held this Act authorizes courts to issue non-binding, strictly

advisory placement recommendations. See United States v. Patterson, No. 2:00-CR-187, 2019

WL 127962, at *2 (E.D. Va. Jan. 8, 2019); United States v. Ferguson, No. 6:16-CR-00707-JMC-

                                                     1

       Case 1:15-cr-00064-MOC-WCM Document 77 Filed 07/22/20 Page 1 of 2
8, 2018 WL 5095149, at *3 (D.S.C. Oct. 19, 2018); United States v. Cabble, No. 3:09-CR-00084-

MOC, 2018 WL 4628324, at *1 (W.D.N.C. Sept. 27, 2018).

          Defendant’s evidence suggests he has made efforts to improve himself while incarcerated.

Defendant asserts that he has participated in the following BOP programs and classes in an attempt

to prepare for his release and aid in his rehabilitation: obtaining his GED, drug education,

introduction to education, ace real estate, music business overview, mock job fair, learn to speak

Spanish, vocational training: core curriculum, and vocational training: carpentry. The Court

recommends placement in a Residential Re-Entry Center. Still, the Court emphasizes that this

recommendation is not binding, as the Bureau, not the Court, is uniquely qualified to determine

when a re-entry program is appropriate for incarcerated persons. See Cabble, 2019 WL 4628324,

at *2.

          IT IS, THEREFORE, ORDERED that on Defendant’s Motion Requesting a Judicial

Recommendation Concerning Length of RRC/Halfway House Placement (Doc. No. 76) is

GRANTED. Thus, to the extent that Defendant’s record demonstrates he has made efforts to

improve himself while incarcerated, the court RECOMMENDS that Defendant be placed in a

Residential Re-Entry Center.




                                                 Signed: July 22, 2020




                                                 2

         Case 1:15-cr-00064-MOC-WCM Document 77 Filed 07/22/20 Page 2 of 2
